J-S50044-17


    NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL ROBBIE CALVIN BEST, II             :
                                               :   No. 3557 EDA 2016
                       Appellant

            Appeal from the Judgment of Sentence January 5, 2016
                In the Court of Common Pleas of Lehigh County
             Criminal Division at No(s): CP-39-CR-0001581-2015

BEFORE:      PANELLA, MOULTON, and RANSOM, JJ.

MEMORANDUM BY RANSOM, J.:                              FILED OCTOBER 30, 2017

        Appellant, Michael Best, II, appeals from the judgment of sentence of

ninety days to two years of incarceration followed by one year of probation,

imposed January 5, 2016, following a bench trial resulting in his conviction for

driving under the influence of alcohol or controlled substance (“DUI”)

(generally), DUI - highest tier - second offense, and careless driving.1 We

affirm.

        The relevant facts and procedural history are as follows. This appeal

arises out of the denial of Appellant’s motion to suppress blood test results

and statements admitted into evidence.             At the suppression hearing, the

Commonwealth presented the testimony of Trooper Thomas Rummerfield,

who testified as follows. It was a clear night with dry conditions around 11

____________________________________________


1   See 75 Pa.C.S. § 3802(a)(1), § 3802(a)(c), and § 3714(a).
J-S50044-17



p.m. on November 19, 2014, when the Trooper was dispatched to investigate

a one car accident in Washington Township, Lehigh County.          See Notes of

Testimony (N.T.), 5/9/2015, at 8. The Trooper “observed a gray Volkswagen

Jetta in the westbound lane of travel facing east.” Id. at 9. The physical

evidence, tire marks, and debris, indicated that the vehicle “was traveling west

and [,] as the road curved to the left[,] [it] went straight and impacted a tree.”

Id. at 9-10. The Trooper concluded that the driver failed to maneuver the

turn, the car spun around as it impacted a tree, and ended up facing the

opposite direction. Id. at 10.

      The vehicle had “[h]eavy front end damage as well as heavy damage to

the windshield” – a hole in the windshield on the driver’s side filled with “blood

and gore.”    Id.    The driver had already been transported to Cedar Crest

Hospital for treatment of extensive injuries by the time the Trooper had

arrived. Id. at 13. The Chief of the Friedens Fire Department informed the

Trooper that the driver was a younger man. Id. at 12. The Trooper collected

the driver’s insurance and registration information for the crash investigation.

Id. at 11-12. The vehicle’s registered owner was an older man. Id. Thus,

the Trooper conducted a NCIC search of the owner’s last name and found

whom he presumed was the owner’s son, Appellant, whose address matched

the vehicle registration and whose profile fit the age description of the driver

provided by first responders. See id. at 12.

      The Trooper proceeded to Cedar Crest Hospital “after midnight, 12:05

[a.m.] or so.”      Id. at 15.   The Trooper could not speak with Appellant

                                      -2-
J-S50044-17



immediately because he was being treated for his injuries. Id. at 13. The

Trooper spoke to the emergency medical personnel who transported Appellant

to the hospital. Id. at 13. They described Appellant’s “extensive injuries” and

a “strong odor of alcohol” emanating from Appellant’s person as they

transported him. Id. at 13.

      The Trooper requested Appellant’s blood from hospital personnel. Id.

at 13-14. Hospital personnel informed the Trooper that Appellant’s blood had

already been drawn at 11:46 p.m., prior to the Trooper’s arrival at the

hospital. Id. at 15. In fact, the hospital “had the blood waiting for [him].”

Id. at 14, 15. The Trooper proceeded to fill out the hospital’s standard chain

of custody form, which stated:

      The undersigned law enforcement officer requests that a person
      authorized by the hospital take blood or urine sample from the
      above individual and certifies that a determination of probable
      cause that the individual was operating a motor vehicle while
      under the influence of alcohol or a controlled substance has been
      established.

Id. at 16.

      After the Trooper requested Appellant’s blood, signed the chain of

custody form, and received Appellant’s blood, he was able to speak with

Appellant in a hospital room. Id. at 17. Appellant was laying on a hospital

bed in a curtained off area of the hospital where he was physically attached

or connected to medical devices monitoring his vital signs. Id. Appellant had

sustained major injuries to his face, which was wrapped in bandages; the

Trooper could only see his left eye, and his right eye was covered in blood.


                                     -3-
J-S50044-17



Id.   The Trooper did not inform Appellant that he was under arrest or

investigation for a crime.

      The Trooper testified that Appellant’s visible eye was “glassy,

bloodshot.” Id. The Trooper also “detected the odor of alcoholic beverage

emanating from his breath” and a “slight slur” in Appellant’s speech. Id. The

purpose of the conversation was for the Trooper “to determine why the crash

occurred,” and his first question was “[t]ell me what happened.” Id. at 18.

Appellant stated that he did not know how fast he was driving. Id. at 19. The

Trooper also questioned him about the suspension of his Pennsylvania driver’s

license, and Appellant indicated to him that he had a valid license from South

Carolina. See Trial Ct. Op., 10/15/2015, at 5. After finishing “standardized

crash questions,” the Trooper asked Appellant additional questions, including:

“how much he had had to drink and where he was coming from, where he

drank, and how much he drank.” N.T. at 19. Appellant responded that he

“drank two beers and two rum and cokes at the Old Post Inn.” Id. at 19-20.

After this questioning concluded, the Trooper transported the vial of blood he

had received already to Lehigh Valley Health Network Laboratories for

analysis. Id. at 22, 32. The test results revealed a blood-alcohol content

(BAC) of .22%.     See id. at 23.    Thereafter, Appellant was arrested and

charged with DUI-related offenses and traffic violations.

      On July 15, 2015, Appellant filed a pre-trial motion to suppress the

results of the blood alcohol test and statements he made to the Trooper. In

October 2015, the trial court issued an opinion and order denying Appellant’s

                                     -4-
J-S50044-17



motion to suppress. With regard to the blood test, the trial court concluded

that because Trooper Rummerfield made the necessary request to the hospital

at a time when he believed he had probable cause to suspect a violation of

Section 3802 (relating to driving under the influence or a controlled

substance), that the warrantless seizure of Appellant’s blood from the hospital

was authorized pursuant to the implied consent statute and 75 Pa.C.S. § 3755.

Trial Ct. Op., 10/15/2015, at 7-8.

       With regard to the statements, the trial court reasoned that the

Trooper’s interview of Appellant in the hospital did not constitute a custodial

interrogation because Appellant was “not taken into custody or otherwise

deprived of his freedom of action in any significant way.”           Trial Ct. Op.,

10/15/2015, at 9 (citations omitted).            The trial court concluded that the

interaction between Appellant and the Trooper was a mere investigative

detention, and thus, the Trooper was not required to read Appellant his

Miranda warnings.2        See id. at 11.

       Following a bench trial, where Appellant’s blood test results and

statements were admitted, Appellant was found guilty of the aforementioned

DUI-related charges. On January 5, 2016, Appellant was sentenced to ninety

days to two years of incarceration followed by one year of probation.

Appellant untimely filed a motion for reconsideration of his sentence, which

the trial court denied on January 20, 2016.
____________________________________________


2   See Miranda v. Arizona, 384 U.S. 436 (1966).


                                           -5-
J-S50044-17



       On February 11, 2016, Appellant filed a notice of appeal and Pa.R.A.P.

1925(b) statement.        This Court quashed the appeal as untimely from the

judgment of sentence imposed on January 5, 2016.           See Order, 581 EDA

2016, 8/17/2016.3

       On July 8, 2016, Appellant filed a petition pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546, seeking reinstatement

of his appellate rights. After Appellant’s direct appeal rights were reinstated

on November 1, 2016, he timely filed a notice of appeal and court-ordered

Pa.R.A.P. 1925(b) statement.

       On appeal, Appellant raises the following issues:

       1. Did the trial court err in denying defendant's pre-trial motions
          for the following reasons:

              A. The blood drawn at the hospital was utilized in
                 violation  of  [Appellant]'s   rights   under the
                 Pennsylvania and United States Constitutions;

              B. Law enforcement officials violated [Appellant]'s
                 constitutional rights by failing to advise him of his
                 Miranda warnings despite the fact that he was in
                 custody at the hospital.

____________________________________________


3 This Court quashed the appeal sua sponte because Appellant’s post-sentence
motion filed on January 19, 2016 was untimely and Appellant failed to file a
notice of appeal within thirty days from the judgment of sentence. See
Pa.R.Crim.P. 720(A)(1) (“[A] written post-sentence motion shall be filed no
later than 10 days after imposition of sentence”); Pa.R.Crim.P. 720(A)(3) (“If
the defendant does not file a timely post-sentence motion, the defendant's
notice of appeal shall be filed within 30 days of imposition of sentence”);
Pa.R.A.P. 903(c)(3) (“In a criminal case in which no post-sentence motion has
been filed, the notice of appeal shall be filed within 30 days of the imposition
of the judgment of sentence in open court.”).

                                           -6-
J-S50044-17


Appellant's Br. at 4.

      Once a motion to suppress has been filed, the Commonwealth has the

burden to prove at the suppression hearing “by a preponderance of the

evidence, that the challenged evidence was not obtained in violation of the

defendant’s rights.”    Commonwealth v. Evans, 153 A.3d 323, 327 (Pa.

Super. 2016) (quoting Commonwealth v. Wallace, 42 A.3d 1040, 1047-

1048 (Pa. 2012) (en banc)); see also Pa.R.Crim.P. 581(H).

      Our standard of review in addressing a challenge to the denial of
      a suppression motion is limited to determining whether the
      suppression court's factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct.   Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court's factual findings are
      supported by the record, we are bound by these findings and may
      reverse only if the court's legal conclusions are erroneous.

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010) (citation omitted).

      “The Fourth Amendment to the [United States] Constitution and Article

I, Section 8 of [the Pennsylvania] Constitution protect citizens from

unreasonable searches and seizures.” Commonwealth v. McAdoo, 46 A.3d
781, 784 (Pa. Super. 2012).

      The administration of a blood test is a search within the meaning
      of Article I, section 8 if performed by an agent of, or at the
      direction of the government. Generally, a search or seizure is not
      reasonable unless it is conducted pursuant to a search warrant
      issued by a magistrate upon a showing of probable cause.
      Probable cause exists when an officer has knowledge of sufficient
      facts and circumstances, gained through trustworthy information,
      to warrant a prudent man to believe that the person seized has


                                     -7-
J-S50044-17


      committed a crime.

Commonwealth v. Kohl, 615 A.3d 308, 315 (Pa. 1992) (internal citation

omitted).

      In the first argument section of his brief, Appellant presents a short

series of disconnected assertions that do not effectively develop an argument

in support of his contention that testing on blood drawn while he received

medical treatment violated his constitutional rights. He fails to meaningfully

develop any analysis in support of this constitutional claim, or apply the case-

law he cites to the facts of his case. Where an appellant fails to develop his

argument in a meaningful fashion capable of review, the claim is waived. See

Commonwealth v. Woodard, 129 A.3d 480, 502 (Pa. 2015) (“It is not the

obligation of an appellate court to formulate appellant’s arguments for him”)

(quotation omitted); Commonwealth v. Walter, 966 A.2d 560, 566 (Pa.

2009) (appellant’s constitutional claims were “waived for failure to develop

them in any meaningful fashion capable of review”); see also Pa.R.A.P.

2119(a) (providing that appellate briefs must contain “such discussion and

citation of authorities as are deemed pertinent”). Nevertheless, we note the

following.

      According to Appellant, his blood was drawn by “an emergency room

technician, based on the mandatory reporting under [S]ection 3755.”

Appellant's Br. at 9; see 75 Pa.C.S. § 3755. In this regard, Appellant appears

to concede that an officer may request, without a warrant, that blood be drawn


                                     -8-
J-S50044-17


by hospital medical staff, tested for the presence of alcohol, and that the test

results may be provided to the Commonwealth, based upon an assertion that

the officer has probable cause to suspect a driver of DUI. See Appellant’s Br.

at 10 (citing Commonwealth v. Shaffer, 714 A.2d 1035 (Pa. Super. 1998)

(in general terms, recognizing the constitutionality of 75 Pa.C.S. § 3755 and

what it permits)).   Despite this, Appellant also suggests that “[t]here was

nothing to prevent the police from obtaining a warrant in order to get a blood

sample to test it for alcohol content.”        Id. at 10 (citing in support

Commonwealth v. Myers, 118 A.3d 1122, 1125 (Pa. Super. 2015), aff’d,

164 A.3d 1162 (Pa. 2017)). Further, he maintains that, at the time a blood

sample was requested for testing, the Trooper lacked sufficient probable

cause.   See id. at 9-10. According to Appellant, the Trooper’s first-hand

knowledge was limited to his observations at the accident scene. Id. For

example, according to Appellant, the Trooper did not personally observe or

interact with Appellant prior to making the blood request, i.e., he did not

observe characteristics of a drunk-driver, determine if there was an odor of

alcohol, if Appellant had glassy eyes, or control of his balance. Id.

      [W]e conclude that Appellant has not effectively challenged the

constitutionality of 75 Pa.C.S. 3755. Rather, Appellant merely asserts that

the Commonwealth did not meet its requirements.              See, generally,




                                     -9-
J-S50044-17


Appellant’s Br. at 9-10. We limit our discussion accordingly.4

       Here, the trial court found that the Trooper had developed sufficient



____________________________________________


4 Recent precedent from the United States Supreme Court has precipitated a
seismic shift in our implied consent jurisprudence. In Birchfield v. North
Dakota, 136 S. Ct. 2160 (2016), the United States Supreme Court recognized
that “[t]here must be a limit to the consequences to which motorists may be
deemed to have consented by virtue of a decision to drive on public roads.”
Id. at 2185. Of particular significance, Birchfield held that “motorists cannot
be deemed to have consented to submit to a blood test on pain of committing
a criminal offense.” Id. at 2186. Accordingly, this Court has recognized that
Pennsylvania’s implied consent scheme, as codified at 75 Pa.C.S. § 1547, was
unconstitutional insofar as it threatened to impose enhanced criminal
penalties for the refusal to submit to a blood test. Commonwealth v.
Ennels, 167 A.3d 716, 724 (Pa. Super. 2017), reargument denied (Sept. 19,
2017) (noting that “implied consent to a blood test cannot lawfully be based
on the threat of such enhanced penalties”); Commonwealth v. Evans, 153
A.3d 323, 330-31 (Pa. Super. 2016).

Recently, the Pennsylvania Supreme Court has further examined the statutory
requirements of Section 1547, concluding that a motorist has “an absolute
right to refuse chemical testing.” See Commonwealth v. Myers, 164 A.3d
1162, 1172 (Pa. 2017). Notably, however, the Court was unable to reach a
majority decision on a related, constitutional question, i.e., whether implied
consent may serve as an independent warrant exception. Id. at 1178-79
(recognizing that U.S. Supreme Court has not resolved this question), 1182
(indicating that the constitutional analysis of Justice Wecht did not receive
support from a majority of the Court), 1189 (Mundy, J., dissenting)
(suggesting that the implied consent statute permits chemical testing without
a warrant based on probable cause for DUI).

To be clear, Appellant does not challenge Section 1547. Thus, neither
Birchfield nor the constitutionality of Pennsylvania’s implied consent scheme
are directly before this Court. Further, Appellant does not challenge the
interplay between Section 1547 and Section 3755. See Commonwealth v.
Barton, 690 A.2d 293, 299-300 (Pa. Super. 1997). Thus, the extent to which
Pennsylvania’s implied consent scheme may empower a police officer to
secure blood samples of a suspected drunk driver from hospital personnel
based upon an assertion of probable cause is also not before this Court, and
we decline to address it sua sponte.

                                          - 10 -
J-S50044-17


probable cause to request Appellant’s blood sample pursuant to 75 Pa.C.S. §

3755. See Trial Ct. Op., 3/4/2016, at 7-8 (relying on Commonwealth v.

Barton, 690 A.2d 293, 300 (Pa. Super. 1997)). Section 3755 provides, in

relevant part:

      General rule. If, as a result of a motor vehicle accident, the person
      who drove, operated or was in actual physical control of the
      movement of any involved motor vehicle requires medical
      treatment in an emergency room of a hospital and if probable
      cause exists to believe a violation of section 3802 (relating to
      driving under influence of alcohol or controlled substance) was
      involved, the emergency room physician or his designee shall
      promptly take blood samples from those persons and transmit
      them within 24 hours for testing to the Department of Health or a
      clinical laboratory licensed and approved by the Department of
      Health and specifically designated for this purpose. This section
      shall be applicable to all injured occupants who were capable of
      motor vehicle operation if the operator or person in actual physical
      control of the movement of the motor vehicle cannot be
      determined. Test results shall be released upon request of the
      person tested, his attorney, his physician or governmental officials
      or agencies.

75 Pa.C.S. § 3755(a) (enacted Feb. 1, 2004).

      Section 3755 authorizes an officer to request a chemical test if two

requirements are met: (1) a motorist “requires medical treatment in an

emergency room of a hospital,” and (2) “probable cause exists to believe a

violation of section 3802 (relating to driving under influence of alcohol or

controlled substance) was involved[.]” 75 Pa.C.S. § 3755.

      Our courts have found that, together, sections 1547 and 3755
      comprise a statutory scheme which, under particular
      circumstances, not only imply the consent of a driver to undergo
      chemical or blood tests, but also require hospital personnel to
      withdraw blood from a person, and release the test results, at the
      request of a police officer who has probable cause to believe the

                                     - 11 -
J-S50044-17


      person was operating a vehicle while under the influence.

Barton, 690 A.2d at 299-300 (citing Commonwealth v. Riedel, 539 Pa.
172, 180, 651 A.2d 135, 139–40 (Pa. 1994)).

      Contrary to Appellant’s assertion, the timing of the blood draw by a

hospital is irrelevant for the purpose of determining compliance with Section

3755. Commonwealth v. Seibert, 799 A.2d 54, 64 (Pa. Super. 2002). “The

litmus test under section 3755 is probable cause to request a blood test, not

the request itself.” Barton, 690 A.2d at 297 (quoting Riedel, 651 A.2d at

140). If the police officer has probable cause to believe the Appellant was

driving under the influence of alcohol, then “the [Appellant’s] consent to

undergo chemical or blood tests was implied, and hospital personnel were

required to withdraw blood from [Appellant] and release the test results.”

Commonwealth v. Keller, 823 A.2d 1004, 1010 (Pa. Super. 2003). “[T]he

officer is entitled to obtain the results of such tests, regardless of whether the

test was performed for medical purposes or legal purposes.” Barton, 690
A.2d at 299-300.

      The existence of probable cause suffices as a constitutional basis for the

release of a blood test administered by the hospital pursuant to Section 3755.

Commonwealth v. Haynos, 525 A.2d 394, 398 (Pa. Super. 1987), alloc.

denied, 525 A.2d 394 (Pa. 1987). “[I]n instances in which probable cause has

been established, the absence of a warrant requirement under the implied

consent provisions does not render the blood, breath, and urine tests


                                      - 12 -
J-S50044-17


unreasonable under Article I, § 8 of the Pennsylvania Constitution due to

time's dissipating effect on the evidence.”   Kohl, 615 A.2d at 315.       The

Supreme Court has reasoned that a request for results of a previously

administered test is far less intrusive than the administration of a non-

consensual blood test. See Riedel, 651 A.2d at 140.

     Appellant suggests that the evidence presented at the suppression

hearing was insufficient to establish probable cause to believe a violation

occurred at the time of the Trooper’s request. The evidence included: (1) the

Trooper’s observations that the driving conditions were clear; (2) a car

impacted a tree; (3) the positioning of the wreckage, which led the Trooper

to conclude that the driver failed to maneuver a curve; (4) evidence that

Appellant was the driver; (5) statements of emergency medical personnel who

described a “strong odor of alcohol” emanating from Appellant’s person as

they transported him to the hospital; and (6) evidence that Appellant

sustained extensive injuries. See Trial Ct. Op. (TCO), 10/15/2015, at 4.

     In Haynos, this Court determined that probable cause was established

where an officer observed a motor vehicle that had struck a tree and detected

the odor of alcohol on the driver’s breath. Haynos, 525 A.2d at 399. Here,

Trooper Rummerfield also observed the damage caused by a single car

accident and concluded that Appellant had struck a tree. Further, he gained

trustworthy information regarding the odor on Appellant’s breath from medical

personnel. Together, these facts were sufficient to support probable cause to


                                   - 13 -
J-S50044-17


suspect that the cause of the accident was Appellant’s violation of section

3802.

        We conclude that the facts known to Trooper Rummerfield at the time

of his request were sufficient to establish probable cause to request testing

under Section 3755. See Haynos, supra; see also, e.g., Commonwealth

v. Moore, 635 A.2d 625, 627 (Pa. Super. 1993) (concluding an officer had

probable cause to support a subpoena where police were aware of evidence

surrounding a previous accident and where alcohol had been detected on

driver’s breath). Because the blood test was requested based on probable

cause pursuant to Section 3755, the trial court did not err in admitting the

results of the test into evidence. See Barton, supra.

        Appellant’s second issue challenges the denial of his motion to suppress

statements made while in the hospital. Our standard of review is as follows:

        The standard of review in a motion to suppress is clear: When
        reviewing the suppression court's denial of a motion to suppress,
        we must first ascertain whether the record supports the
        suppression court's factual findings.      We are bound by the
        suppression court's findings if they are supported by the record,
        and may only reverse the suppression court if the legal
        conclusions drawn from the            findings are    in   error.

Commonwealth v. Perry, 710 A.2d 1183, 1184 (Pa. Super. 1998) (internal

citation omitted).

        Appellant contends that his statements must be suppressed because he

was subject to a custodial interrogation in the hospital without being read

Miranda warnings.         See Appellant's Br. at 11-12 (citing in support


                                      - 14 -
J-S50044-17


Commonwealth v. Whitehead, 629 A.2d 142, 143 (Pa. Super. 1993)

(holding that officer was required to provide Miranda warnings to person

while lying on a hospital gurney within the confines of a hospital when he

asked questions designed to obtain incriminating statements).

      Appellant’s reliance on Whitehead is inapposite. In Whitehead, we

applied the focus of the investigation analysis which was called into question

by the Supreme Court’s decision in Beckwith v. United States, 425 U.S.
341, 347-348 (1976), and later rejected by this Court.               See, e.g.,

Commonwealth v. Ellis, 549 A.2d 1323, 1332 (Pa. Super. 1988) (concluding

that “the only restraints upon [defendant’s] freedom were those caused by his

medical condition, as opposed to any action on the part of the police”); see

also Commonwealth v. Fento, 526 A.2d 784, 788 (Pa. Super. 1987)

(questioning defendant in an open area of hospital not custodial despite the

confinement of suspect to a hospital bed). The mere fact that law enforcement

asked questions designed to obtain incriminating statements is not the focus.

See Perry, 710 A.2d at 1186 (noting that this is a relevant factor, but not the

only factor used to determine whether a suspect is “in custody”). More recent

precedent clarifies:

      The overriding concern of this Court is to determine what was the
      reasonable belief of the accused during the questioning. Although
      a factor, the motive of the trooper, specifically, whether the
      accused was the focus of a criminal investigation, is not the central
      issue.

Perry, 710 A.2d at 1186.


                                     - 15 -
J-S50044-17


      The test for determining whether a suspect is subject to a custodial

interrogation so as to necessitate Miranda warnings is whether, under the

totality of the circumstances, “he is physically deprived of his freedom in any

significant way or is placed in a situation in which he reasonably believes that

his freedom of action or movement is restricted by such interrogation.”

Commonwealth v. Mannion, 725 A.2d 196, 200 (Pa. Super. 1999) (citations

omitted). The fact that a suspect was questioned in the confines of a hospital

setting does not necessarily render the interrogation custodial in nature. See

Ellis, 549 A.2d at 1332 (defendant’s restraint of freedom of movement due

to medical condition did not constitute custody under the totality of the

circumstances). “[P]olice detentions only become ‘custodial’ when, under the

totality of circumstances, the conditions and/or duration of the detention

become so coercive as to constitute the functional equivalent of formal arrest.”

Ellis, 549 A.2d at 1332.

      In Perry, for example, this Court affirmed the trial court’s denial of a

defendant’s motion to suppress statements made under circumstances similar

to those present here. Perry, 710 A.2d at 1185-86 (describing how trooper

learned from medical personnel that they had noticed the odor of alcohol on

the defendant’s breath and followed up on the automobile investigation by

proceeding to the hospital to question the defendant pursuant to standard

police practice).   “In gathering information in regard to the accident the

trooper noticed ‘first hand’ the odor of alcohol on [the defendant’s] breath and


                                     - 16 -
J-S50044-17


questioned him in that regard.”      Id. at 1187.     During questioning, the

defendant “was lying on his back on a gurney, wearing a neck brace, and had

intravenous tubes in his arms.” Id. at 1185. Upon review, this Court held

that the restrictions to the defendant’s physical movement, brought on by his

medical condition, did not render the investigation “custodial” in nature. See

id. at 1186-87 (noting the presence of medical personnel and family

members).

      Here, Appellant was laying on a hospital bed, having recently suffered

extensive injuries; he was connected to medical equipment monitoring his

vital signs. Appellant’s father was present at the time of the questioning. N.T.

at 34.   The suppression court found that Appellant was not shackled or

tethered, nor under arrest at the time. See TCO at 9.       After detecting the

odor of alcohol on Appellant’s breath, the Trooper inquired of Appellant how

much he had been drinking.      Id. at 10. Appellant responded that he had

consumed four alcohol beverages. Id. The court concluded that Appellant

was not in custody, as he was free to stop the questioning at any time. Id.

Moreover, there was no evidence that Appellant was deprived of his freedom

of movement, by Trooper Rummerfield, in any significant way. Id. Because

Trooper Rummerfield made no threats and had not determined to place

Appellant in custody, his inquiry was merely investigatory.          The court

concluded Appellant was subject to a mere investigative detention and that

Miranda warnings were not required. Id.


                                     - 17 -
J-S50044-17


      The record supports the suppression court’s findings. As these findings

do not establish that Appellant had a reasonable belief that he was subject to

a custodial interrogation, we discern no error in the court’s decision.   See

Perry, 710 A.2d at 1186; Ellis, 549 A.2d at 458.

      Judgement of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/2017




                                    - 18 -